Case 2:16-cr-20291-NGE-EAS ECF No. 41-1, PagelD.911 Filed 08/06/20 Page 1 of 3

 

FPP TP I PP Tatar aed eevee

it rt! <0
iF —s) . i

IWHL SHIAILYS) SIHL
NOILHIGNOD 4O FALVOIAILYAO
NOL'TAZWH TO4

 

SAOCATDASH OePeST

‘ znoueptTy “L

LNANLYVdHd NOLLWONda

2y4 peVzetduos ATtz0joOexstRes Hutaey

Z
ct
H-
oO
5
|
tg
)
K
0
5
cr
i
5
1Q
tg
K
oO
Q
:
tg
D
%
vn
@
Hi
@
Hi
Hi

203873 stutupy Buty sey,

 

 

 

 
Case 2:16-cr-20291-NGE-EAS ECF No. 41-1, PagelD.912 Filed 08/06/20 Page 2 of 3

PSSST SITS IFSITSITS) USD SUSUSUSISSUSUSITSIS, ag

Certificate of Completion

Presented to

ISAAC HARGROVE

For successfully completing the

Drug Abuse Education Course

The Drug Abuse Education Course is a minimum of 12 hours. The goal of this program is to help
the offender to make an accurate evaluation of the consequences of his/her alcohol/drug use and
consider the need for treatment.

ZH Flak
M. Rocha DTS 5/3/2018
FCI Hazelton Institution

BTS e

&

SGT SGI CASSIS STI SSIS IOI OST

Bot

 
Case 2:16-cr-20291-NGE-EAS ECF No. 41-1, PagelD.913 Filed 08/06/20 Page 3 of 3

 

 

Certificate

of

Completion

May it be known that this certificate has been presented to:

Isaac Hargrove #54584-039

for completion of

Victim Impact

Presented this 3"! day of October 2019 — FCI Hazelton
Bruceton Mills, WV

K Ree,

K. Rice, Social Worker

Le EF i
N.NICe ! iCSyy

seh Waly ritear

la7zalton

 

 
